People v Smith (2017 NY Slip Op 09282)





People v Smith


2017 NY Slip Op 09282


Decided on December 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
CHERYL E. CHAMBERS
SANDRA L. SGROI
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2016-01418
2017-01434

[*1]The People of the State of New York, respondent,
vAdam Smith, appellant. (Ind. Nos. 3965/15, 9822/15)


Paul Skip Laisure, New York, NY (Rebecca J. Gannon of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Gamaliel Marrero of counsel; Masha Simonova on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County (Martin Murphy, J.), both imposed January 21, 2016, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The record of the plea proceeding does not demonstrate that the defendant knowingly, voluntarily, and intelligently waived his right to appeal, and thus, the purported waivers of the defendant's right to appeal are not enforceable (see People v Simon, 153 AD3d 1435; People v Colon, 153 AD3d 550; People v Head, 147 AD3d 1083; People v Bynum, 142 AD3d 1183; People v Burnett-Hicks, 133 AD3d 773). Nevertheless, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., CHAMBERS, SGROI, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court